DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Applicant’s disclosure fails to describe how the shrink-fitting of the metal central hub assembly would be accomplished (e.g., is the metal central hub assembly somehow cryogenically cooled so as to “shrink” the metal central hub assembly prior to insertion within the annular barrel and then the metal central hub assembly expands upon reaching ambient 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, 4, 7-12, 17-19, 21-24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 2003/0080605 A1; newly cited and applied; hereinafter “Coleman”) in view of Yee et al. (US 2010/0237685 A1; newly cited and applied; hereinafter “Yee”).
	Regarding claims 1, 2, 4, 7-12 and 17-19, Coleman discloses a composite wheel assembly, comprising: an annular aluminum barrel 20 extending about a central axis X about which said composite wheel assembly rotates (Fig. 2; paragraph [0036]), said annular aluminum barrel having a barrel inner surface 28A, 26A facing said central axis and a barrel outer surface 28B facing away from said central axis (Fig. 2); a metal central hub assembly 40 having a central hub portion 42 with a through opening 42A extending about said central axis and a plurality of support spokes 44 extending radially outwardly from said central hub portion to free ends at 56 detached from one another (Fig. 1), said free ends being attached to said barrel inner surface (Figs. 2 and 3; paragraph [0042]); wherein said metal central hub assembly is formed from forged aluminum (paragraph [0037]), and wherein said free ends of said support spokes are welded to said inner surface of said aluminum barrel (note Fig. 5 at 70; paragraphs [0047-0048]), wherein the metal central hub assembly includes through holes 42B for securing the composite wheel assembly to a vehicle (Figs. 1 and 2).
	Regarding claims 21-24, 27 and 28, Coleman discloses a method of constructing a composite wheel assembly, comprising: providing an annular aluminum barrel 20 having an inner surface 28A, 26A and an outer surface 28B configured to support a tire thereon; providing a metal central hub assembly 40 including a central hub portion 42 and plurality of support spokes 44 extending outwardly from the central hub portion to free ends at 56 (Fig. 1), fixing the 
	Coleman fails to disclose the claimed wheel cladding.
	Yee, however, teaches a composite wheel assembly, comprising: a wheel cladding 30 fixedly bonded to at least a portion of an outwardly facing surface of said metal central hub assembly 16 (Fig. 1), wherein said wheel cladding is permanently bonded to at least some of said support spokes 26 and to at least a portion of said central hub portion 18 (Fig. 1; paragraph [0028]), wherein said wheel cladding is permanently bonded to each of said support spokes (Fig. 1; paragraph [0028]), wherein said wheel cladding covers a substantial entirety of said outwardly facing surface of said metal central hub assembly, including a substantial entirely of said central hub portion (Fig. 1; paragraph [0021]), wherein cavities are formed extending axially between said support spokes and said wheel cladding such that said spokes are spaced axially from said wheel cladding by said cavities (Fig. 1; paragraphs [0027-0028]), further including inserts contained within said cavities (paragraph [0029] teaches that the adhesive/foam materials may be “separately formed “), wherein said inserts are formed of a light weight formed material (foam material described in at least paragraphs [0024-0029]), wherein the wheel cladding is formed from a plastic material or formed metal (paragraph [0020]), wherein the wheel cladding includes on the outwardly facing surface an ultraviolet light protectant, a metalizing treatment, texturing treatment, a paint over-coating, or selective paint coating (paragraph [0020]), wherein a color of the outwardly facing surface of the wheel cladding is different than a color of the barrel inner surface of the annular aluminum barrel (evident from paragraph [0020]), and wherein the wheel 
	It would have been obvious to one having ordinary skill in the art to have modified the composite wheel assembly and method of constructing the composite wheel assembly of Coleman by including the claimed wheel cladding, such as taught by Yee, for the purpose of protecting the metal central hub assembly from damage during use of the wheel assembly while also providing desired aesthetics.

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Yee, as applied to claims 1 and 2 above, and further in view of Rider (US 2010/0320830 A1; previously cited and applied).
	Although Coleman discloses its metal central hub assembly can be made from forged aluminum or alloys (paragraph [0037]), Coleman, as modified by Yee, fails to expressly disclose the use of a forged 6061 aluminum alloy for the central hub assembly.
	Rider, however, teaches a wheel in which the central hub assembly 102 can be formed from a forged 6061 aluminum alloy (paragraph [0027]).
	It would have been obvious to one having ordinary skill in the art to have modified the composite wheel assembly of Coleman, as modified by Yee, by substituting its expressly disclosed known materials used for forming the metal central hub assembly for a forged 6061 aluminum alloy, such as taught by Rider, as a well-known alternative material that would result in desired and predictable material and physical properties such as a high strength-to-weight ratio.

s 13, 14, 16, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Yee, as applied to claims 1 and 21-24 above, and further in view of Jenkins (US 6,637,829 B1; previously cited and applied).
	Although Yee discloses its wheel cladding having cladding spokes 38 permanently bonded to at least some of the support spokes 26 (Fig. 1; paragraph [0028]) wherein cavities are formed extending axially between said support spokes and said cladding spokes (Fig. 1, paragraph [0028]), and further including inserts (paragraph [0029] teaches that the adhesive/foam materials may be “separately formed “) formed of a light-weight formed material (foam material described in at least paragraphs [0024-0029]) disclosed within said cavities (Fig. 1; paragraph [0029]), Coleman, as modified by Yee, fails to disclose the claimed decorative members.
	Jenkins, however, teaches a wheel cladding that includes a plurality of decorative members 30 bonded via adhesive 38 in recessed pockets 34 at an outer surface of the mounting sections 32 of the wheel cladding that corresponds to respective support spokes 22 (Figs. 1-5; lines 50-55 of col. 7).
	From this teaching, it would have been obvious to one having ordinary skill in the art have modified the cladding spokes of the composite wheel assembly of Coleman, as modified by Yee, by including the claimed decorative members arrangement and configuration, such as taught by Jenkins, to achieve a desired appearance.  Further, inasmuch as Yee expressly teaches painting the wheel cladding, as noted previously, it would have been obvious to one having ordinary skill in the art to have also applied a selective paint treatment to the decorative members to achieve a desired appearance.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Yee and Jenkins, as applied to claims 1, 13, 14 and 16 above, and further in view of Stratton et al. (US 2014/0265535 A1; previously cited and applied; hereinafter “Stratton”).
	Although Yee discloses the use of inserts (paragraph [0029]), as noted above, Coleman, as modified by Yee and Jenkins, fails to expressly disclose the use of RTV adhesive for permanently bonding the inserts.
	Stratton teaches a composite wheel assembly in which cavities 104 are formed between support spokes 90 and cladding spokes of wheel cladding 84 (Figs. 3A-3D; paragraph [0061]) and inserts 100 formed a light weight formed material (paragraphs [0052], [0060] and [0061]) are disposed within the cavities and are permanently bonded to the metal central hub assembly using a RTV adhesive (paragraphs [0057] and [0061]).
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the composite wheel assembly of Coleman, as modified by Yee and Jenkins, by using a RTV adhesive for permanently bonding the inserts, such as taught by Stratton, to ensure that the inserts are adequately secured while minimizing the weight of the wheel assembly.

11.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Yee, as applied to claim 21 above, and further in view of Fukaya (US 2013/0140874 A1) and Zerk (US 2,0355,372; newly cited and applied).
	Although Coleman, as noted above, discloses the welding of the support spokes to the inner surface, Coleman, as modified by Yee, fails to expressly disclose machining the free ends of the support spokes and shrink-fitting the metal central hub assembly to fit within the inner surface of the annular aluminum barrel.
22c of its support spokes 22 to achieve a desired contour for receiving a wheel weight (paragraph [0052]).
	Zerk further teaches the contracting (considered to be the claimed “shrink-fitting” as best understood) of the metal central hub assembly 11 to fit within the inner surface of the annular barrel 10 (Fig. 1; lines 34-62 of page 3).
	It would have been obvious to one having ordinary skill in the art to have modified the method of constructing a composite wheel assembly of Coleman, as modified by Yee, by machining the free ends of the support spokes, such as taught by Fukaya, to achieve a desired contour for receiving a wheel weight and to be fit to the barrel.  
Further, it would have been obvious to one having ordinary skill in the art to have modified the method of constructing a composite wheel assembly of Coleman, as modified by Yee, by “shrink-fitting” the metal central hub assembly to fit within the inner surface of the annular barrel, such as taught by Zerk, to provide predictable results for enabling a desired axial position of the metal central hub assembly with respect to the annular barrel before the welding thereof.

Allowable Subject Matter
12.	Claim 15 is allowed.

Response to Arguments
13.	Applicant’s arguments with respect to claims 1, 8-10, 21 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617